DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8, 9 and 13 are objected to because of the following informalities:  
Reference character (4a) in claim 8
Reference character (20) in claim 9
“has the same features than the lower cooking element as defined in any one of claims 1 to 8 and wherein the upper handles have the same features than the lower handles” in claim 13
Appropriate correction is required.

Claim 13 is also being objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).
Claims 14 and 15 are also being objected to under 37 CFR 1.75(c) by virtue of their dependency on claim 13.
Accordingly, claims 13-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Azpiazu (ES 1205915 U) in view of Watkins (US 6320172 B1).
Regarding claim 1, Azpiazu discloses a cooking device for a microwave oven (Description: “Cooking Device For Use In Microwave Appliances”), the cooking device comprising 
an assembly including a micro-wave heatable cooking element (Claim 1: “induction plate (7) made of a microwave absorbing material”; Claim 4: “the induction plate (7) is overmolded onto the cooking plate (4)”) and 
two handles (Fig. 3: [5a], [5b]) made of a thermo-insulating material transparent to microwaves (Claim 1: “a heat insulating shell (5), made of a microwave transparent material”) 
removably attached to opposite end sections of the cooking element (Claim 6: “each heat insulating shell (5) consists of two independent heat insulating elements (5a, 5b) coupled to opposite end portions of a same cooking plate (4)”), the cooking element comprising: 
a sheet metal plate (Claim 9: “wherein the cooking plate (4) is of steel”) defining 
a cooking surface on a first side thereof and a heat absorbing surface on an opposite second side thereof; and an induction layer made of a microwave-absorbing material laid on the heat absorbing surface of the sheet metal plate (Claim 4: “Cooking device (1) according to claim 1, 2 or 3 wherein the induction plate (7) is overmolded onto the cooking plate (4), with the induction plate (7) and the cooking zone on opposite faces of the cooking plate (4).”) 
in thermal contact therewith (Claim 1: “induction plate (7), made of a microwave absorbing material, in thermal contact with each cooking plate (4)”). 
However, Azpiazu does not disclose that the sheet metal plate of the cooking element has a smooth continuous perimetral edge with no vertexes and a shaped perimetral region adjacent to the perimetral edge, the shaped perimetral region being bent towards one side of the sheet metal plate. 
Watkins, in the same field of endeavor (Abstract: “A container for microwave heating of a food product”), teaches a preferred embodiment that has a continuous circular brim (Fig. 6), with a shaped region (Col. 5, lines 53-57: “The upper edge(s) of the wall panel(s) 16 may be rolled, folded, or otherwise formed to provide a lip 24, to enhance the structural integrity of the container 10, and/or to assist in handling the container 10”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to apply the lip design of Watkins, to enhance the structural integrity of the cooking device of Azpiazu.

Claims 1, 2, 3, 4, 5, 9, 10, 6, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiazu (ES 1205915 U) in view of Nottingham (US 5004882 A).
Regarding claim 1, Azpiazu discloses a cooking device for a microwave oven (Description: “Cooking Device For Use In Microwave Appliances”), 
the cooking device comprising an assembly including a micro-wave heatable cooking element (Claim 1: “induction plate (7) made of a microwave absorbing material”; Claim 4: “the induction plate (7) is overmolded onto the cooking plate (4)”) and 
two handles (Fig. 3: [5a], [5b]) made of a thermo-insulating material transparent to microwaves (Claim 1: “a heat insulating shell (5), made of a microwave transparent material”) 
removably attached to opposite end sections of the cooking element (Claim 6: “each heat insulating shell (5) consists of two independent heat insulating elements (5a, 5b) coupled to opposite end portions of a same cooking plate (4)”), the cooking element comprising: 
a sheet metal plate (Claim 9: “wherein the cooking plate (4) is of steel”) defining 
a cooking surface on a first side thereof and a heat absorbing surface on an opposite second side thereof; and an induction layer made of a microwave-absorbing material laid on the heat absorbing surface of the sheet metal plate (Claim 4: “Cooking device (1) according to claim 1, 2 or 3 wherein the induction plate (7) is overmolded onto the cooking plate (4), with the induction plate (7) and the cooking zone on opposite faces of the cooking plate (4).”) 
in thermal contact therewith (Claim 1: “induction plate (7), made of a microwave absorbing material, in thermal contact with each cooking plate (4)”). 
However, Azpiazu does not disclose that the sheet metal plate of the cooking element has a smooth continuous perimetral edge with no vertexes and a shaped perimetral region adjacent to the perimetral edge, the shaped perimetral region being bent towards one side of the sheet metal plate. 
Nottingham, in the same field of endeavor (Abstract: "A cooking utensil for use in a microwave or conventional oven is disclosed"), teaches a metal baking pan with a continuous perimeter (Fig. 1), with a rolled edge (Col. 2, lines 28-29: "rolled edge 22") shaped towards the outer side of the pan (Figs. 3-5). Nottingham also teaches a girdle that serves as both a thermally insulated handle and an electrically insulating spacer to space the utensil from the sides of a microwave oven cooking cavity (Col. 1, lines 46-49). The girdle is dimensioned to engage the lip and rolled edge (Figs. 3-5) from below, along with a rib (Figs. 1, 3: 30) from above, to achieve a snap-fit retention, which allows the girdle to be used as a handle (Col. 1, lines 60-62). This snap-fit assembly makes the utensil easy and inexpensive to assemble (Col. 2, lines 1-3). Nottingham also teaches that the girdle prevents electrical arcing when used in a microwave oven (Col. 3, lines 18-19; Col. 3, lines 12-17: “It has been found that the girdle 14 need only space the pan 12 a minimal amount from the side walls of a microwave oven to prevent arcing. However, for durability, strength and appearance, a girdle 14 that extends horizontally beyond the lip 20 by about ¼ inch has proven satisfactory.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the perimeter and handles of the cooking device of Azpiazu to incorporate the rolled edge and girdle designs of Nottingham to simplify assembly, reduce cost, and prevent electrical arcing.
Regarding claim 2, Azpiazu and Nottingham teach the cooking device according to claim 1 as set forth above. However, Azpiazu does not disclose wherein the shaped perimetral region is bent more than 180 degrees towards the second side of the sheet metal plate and the perimetral edge is facing the heat absorbing surface or the shaped perimetral region is bent more than 180 degrees towards the first side of the sheet metal plate and the perimetral edge is facing the cooking surface.Nottingham further teaches the rolled edge being bent more than 180 degrees towards the outer surface (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cooking device of Azpiazu with the rolled edge and girdle designs of Nottingham for the same motivation as claim 1 above.
Regarding claim 3, Azpiazu and Nottingham teach the cooking device according to claim 1 as set forth above. Azpiazu further discloses the induction layer not covering the perimeter of the cooking device (Figs. 4 and 5), and by extension, the induction layer would not be applied to the rolled edge of Nottingham added to the perimeter of the modified cooking device of Azpiazu. 
Regarding claim 4, Azpiazu and Nottingham teach the cooking device according to claim 1 as set forth above. Azpiazu further discloses wherein the sheet metal plate has two opposite end sections not covered with the induction layer (Fig. 5: shows opposite end sections not covered with induction layer [7]), and the handles are removably attached to the opposite end sections (Page 3, lines 5-7: “Preferably, said heat insulating elements are overmolded directly onto the baking plate, although they could also be independent molded elements which are removable, allowing for a cleaning of the different components”).
Regarding claim 5, Azpiazu and Nottingham teach the cooking device according to claim 4 as set forth above. However, Azpiazu does not disclose wherein the shaped perimetral region of the sheet metal plate defines a smooth continuous curved contour section encompassing each of the opposite end sections.Nottingham further teaches two embodiments showing a cooking utensil with a continuous perimeter defined by the rolled edge (Figs. 1, 6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cooking device of Azpiazu with the rolled edge and girdle designs of Nottingham for the same motivation as claim 1 above.
Regarding claim 9, Azpiazu and Nottingham teach the cooking device according to claim 5 as set forth above. However, Azpiazu does not disclose wherein each handle has a smooth continuous arched groove complementary of the curved contour section of the shaped perimetral region of the sheet metal plate.Nottingham further teaches the girdle (Fig. 3: [14]) being dimensioned to engage the wall (Fig. 3: [18]) near its top, with a shoulder (Fig. 3: [24]) dimensioned to just accommodate the outside diameter of the lip (Fig. 3: [20]), with a depth about equal to the thickness of the rolled edge (Fig. 3: [22]) (Col. 2, lines 38-43), where the girdle is adapted to encircle and fasteningly engage the lip (Claim 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cooking device of Azpiazu with the rolled edge and girdle designs of Nottingham for the same motivation as claim 1 above.
Regarding claim 10, Azpiazu and Nottingham teach the cooking device according to claim 9 as set forth above. Azpiazu further discloses that the handles are preferably made of silicone (Specification: page 3, para. 5), silicone being an elastic material. However, Azpiazu does not disclose wherein the arched groove has an inner space and an entrance slit narrower than the inner space, the inner space being configured to receive the curved contour section of the shaped perimetral region of the sheet metal plate by elastic deformation and recovery of the handle. Nottingham further teaches slots (Fig. 1: [34], [36]) that provide flexibility in the girdle (Fig. 3: [14]) such that ribs (Fig. 1: [30], [32]) may be sufficiently moved out of the way of the lip (Fig. 3: [20]) to allow assembly of the girdle onto the pan (Fig. 1: [12]). Nottingham also teaches that the rib and shoulder (Fig. 3: [24]) define a space for the rolled edge, the rib needing to be moved upward and outward to allow the rolled edge to be inserted into the defined spaced in order to be retained in a snap-fit manner (Fig. 3; Col. 2, line 65 - Col. 3, line 2).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cooking device of Azpiazu with the rolled edge and girdle designs of Nottingham for the same motivation as claim 1 above.
Regarding claim 6, Azpiazu and Nottingham teach the cooking device according to claim 4 as set forth above. However, Azpiazu does not disclose wherein the shaped perimetral region of the sheet metal plate defines straight contour sections connecting the ends of the curved contour sections, the curved contour sections being tangent to the straight contour sections.Nottingham further teaches straight contour sections connecting, and being tangent to curved contour sections (Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cooking device of Azpiazu with the rolled edge and girdle designs of Nottingham for the same motivation as claim 1 above.
Regarding claim 8, Azpiazu and Nottingham teach the cooking device according to claim 4 as set forth above. Azpiazu further discloses wherein the cooking surface of the sheet metal plate has a central depressed cooking region having a flat bottom with parallel ridges (Fig. 4; Specification, page 3, para. 11: “the baking plate may be designed to incorporate or have parallel elongated ribs in the cooking area”).

Claims 7, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiazu in view of Nottingham, further in view of Kessler (US 5867867 A).
Regarding claim 7, Azpiazu and Nottingham teach the cooking device according to claim 5 as set forth above. However, neither Azpiazu nor Nottingham teach wherein the sheet metal plate has at least one retaining aperture in each of the opposite end sections, the retaining aperture having a shaped edge bent towards one side of the sheet metal plate.
Kessler, in the same field of endeavor (Abstract: “A hand grip formed or molded on the handle for a cooking utensil”), teaches a pan having a handle with a hand grip molded onto handle (Fig. 1: pan [10], handle [12], hand grip [14]). In one embodiment, a rectangular connection is shown formed on the hand grip which goes through a rectangular opening in the handle (Fig. 5: rectangular connection [50]). Kessler further teaches that this configuration provides improved prevention of food particles getting trapped between the hand grip and handle (Col. 1, lines 10-12: “a hand grip formed on the cooking utensil handle which prevents the ingress of foreign matter between the handle and the hand grip”; Col. 12, lines 63-58: “With this arrangement a greater cross section of the handle is closed to the migration of food particles under the hand grip.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the opposite end sections and handles of the cooking device of Azpiazu and Nottingham with the rectangular retaining aperture and corresponding rectangular hand grip connection of Kessler to further prevent the chance of food particles getting trapped between the handles and the cooking element.
Regarding claim 11, Azpiazu and Nottingham, further in view of Kessler, teach the cooking device according to claim 7 as set forth above. However, neither Azpiazu nor Nottingham teach wherein each handle has a covering section extending on the corresponding end section of the sheet metal plate and a retaining protrusion configured to be inserted in the retaining aperture.
Kessler further teaches a hand grip extending over the cooking utensil handle of (Fig. 2) and a retaining protrusion (Fig. 5: rectangular connection [50]) configured to be inserted in the retaining aperture (Fig. 2: opening [18]).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the opposite end sections and handles of the cooking device of Azpiazu and Nottingham with the rectangular retaining aperture and corresponding rectangular hand grip connection of Kessler for the same motivation as claim 7 above.
Regarding claim 16, Azpiazu discloses a cooking device for a microwave oven (Description: “Cooking Device For Use In Microwave Appliances”), 
the cooking device comprising an assembly including a micro-wave heatable cooking element (Claim 1: “induction plate (7) made of a microwave absorbing material”; Claim 4: “the induction plate (7) is overmolded onto the cooking plate (4)”) and 
two handles (Fig. 3: [5a], [5b]) made of a thermo-insulating material transparent to microwaves (Claim 1: “a heat insulating shell (5), made of a microwave transparent material”) 
removably attached to opposite end sections of the cooking element (Claim 6: “each heat insulating shell (5) consists of two independent heat insulating elements (5a, 5b) coupled to opposite end portions of a same cooking plate (4)”), the cooking element comprising: 
a sheet metal plate (Claim 9: “wherein the cooking plate (4) is of steel”) defining 
a cooking surface on a first side thereof and a heat absorbing surface on an opposite second side thereof; and an induction layer made of a microwave-absorbing material laid on the heat absorbing surface of the sheet metal plate (Claim 4: “Cooking device (1) according to claim 1, 2 or 3 wherein the induction plate (7) is overmolded onto the cooking plate (4), with the induction plate (7) and the cooking zone on opposite faces of the cooking plate (4).”) 
in thermal contact therewith (Claim 1: “induction plate (7), made of a microwave absorbing material, in thermal contact with each cooking plate (4)”), 
the sheet metal plate has two opposite end sections not covered with the induction layer (Fig. 5: shows opposite end sections not covered with induction layer [7]), and 
the handles are removably attached to the opposite end sections (Page 3, lines 5-7: “Preferably, said heat insulating elements are overmolded directly onto the baking plate, although they could also be independent molded elements which are removable, allowing for a cleaning of the different components”), and 
the handles are made of an elastic material (Specification: page 3, para. 5: handles are preferably made of silicone)
However, Azpiazu does not disclose: wherein 
the sheet metal plate of the cooking element has a smooth continuous perimetral edge with no vertexes and 
a shaped perimetral region adjacent to the perimetral edge, the shaped perimetral region being bent towards one side of the sheet metal plate; 
the shaped perimetral region of the sheet metal plate defines a smooth continuous curved contour section encompassing each of the opposite end sections; and 
each handle has a smooth continuous arched groove complementary of the curved contour section of the shaped perimetral region of the sheet metal plate; 
the sheet metal plate has at least one retaining aperture in each of the opposite end sections, the retaining aperture having a shaped edge bent towards one side of the sheet metal plate; and 
each handle has a covering section extending on the corresponding end section of the sheet metal plate and 
a retaining protrusion configured to be inserted in the retaining aperture; and 
the arched groove has an inner space and an entrance slit narrower than the inner space, the inner space being configured to receive the curved contour section of the shaped perimetral region of the sheet metal plate by elastic deformation and recovery of the handle.
Nottingham teaches a metal baking pan with a continuous perimeter (Fig. 1), with a rolled edge (Col. 2, lines 28-29: "rolled edge 22") shaped towards the outer side of the pan (Figs. 3-5). Nottingham also teaches a girdle that serves as both a thermally insulated handle and an electrically insulating spacer to space the utensil from the sides of a microwave oven cooking cavity (Col. 1, lines 46-49). The girdle is dimensioned to engage the lip and rolled edge (Figs. 3-5) from below, along with a rib (Figs. 1, 3: 30) from above, to achieve a snap-fit retention, which allows the girdle to be used as a handle (Col. 1, lines 60-62). This snap-fit assembly makes the utensil easy and inexpensive to assemble (Col. 2, lines 1-3). Nottingham also teaches that the girdle prevents electrical arcing when used in a microwave oven (Col. 3, lines 18-19; Col. 3, lines 12-17: “It has been found that the girdle 14 need only space the pan 12 a minimal amount from the side walls of a microwave oven to prevent arcing. However, for durability, strength and appearance, a girdle 14 that extends horizontally beyond the lip 20 by about ¼ inch has proven satisfactory.”). Nottingham further teaches two embodiments showing a cooking utensil with a continuous perimeter defined by the rolled edge (Figs. 1, 6). Nottingham further teaches the girdle (Fig. 3: [14]) being dimensioned to engage the wall (Fig. 3: [18]) near its top, with a shoulder (Fig. 3: [24]) dimensioned to just accommodate the outside diameter of the lip (Fig. 3: [20]), with a depth about equal to the thickness of the rolled edge (Fig. 3: [22]) (Col. 2, lines 38-43), where the girdle is adapted to encircle and fasteningly engage the lip (Claim 8).
Kessler teaches a pan having a handle with a hand grip molded onto handle (Fig. 1: pan [10], handle [12], hand grip [14]). In one embodiment, a rectangular connection is shown formed on the hand grip which goes through a rectangular opening in the handle (Fig. 5: rectangular connection [50]). Kessler further teaches that this configuration provides improved prevention of food particles getting trapped between the hand grip and handle (Col. 1, lines 10-12: “a hand grip formed on the cooking utensil handle which prevents the ingress of foreign matter between the handle and the hand grip”; Col. 12, lines 63-58: “With this arrangement a greater cross section of the handle is closed to the migration of food particles under the hand grip.”). Kessler further teaches a hand grip extending over the cooking utensil handle of (Fig. 2) and a retaining protrusion (Fig. 5: rectangular connection [50]) configured to be inserted in the retaining aperture (Fig. 2: opening [18]).
Nottingham further teaches slots (Fig. 1: [34], [36]) that provide flexibility in the girdle (Fig. 3: [14]) such that ribs (Fig. 1: [30], [32]) may be sufficiently moved out of the way of the lip (Fig. 3: [20]) to allow assembly of the girdle onto the pan (Fig. 1: [12]). Nottingham also teaches that the rib and shoulder define a space for the rolled edge, the rib needing to be moved upward and outward to allow the rolled edge to be inserted into the defined spaced in order to be retained in a snap-fit manner (Fig. 3; Col.2, line65 – Col. 3, line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the perimeter and handles of the cooking device of Azpiazu to incorporate the rolled edge and girdle designs of Nottingham to simplify assembly, reduce cost, and prevent electrical arcing, combined with the rectangular retaining aperture and corresponding rectangular hand grip connection of Kessler to further prevent the chance of food particles getting trapped between the handles and the cooking element. 
Regarding claim 17, Azpiazu, Nottingham and Kessler teach the cooking device according to claim 16 as set forth above. Azpiazu further discloses the induction layer not covering the perimeter of the cooking device (Figs. 4 and 5), and by extension, the induction layer would not be applied to the rolled edge of Nottingham added to the perimeter of the modified cooking device of Azpiazu. However, neither Azpiazu nor Kessler teach wherein the shaped perimetral region is bent more than 180 degrees towards the second side of the sheet metal plate and the perimetral edge is facing the heat absorbing surface, or the shaped perimetral region is not covered with the induction layer and is bent more than 180 degrees towards the first side of the sheet metal plate and the perimetral edge is facing the cooking surface.
Nottingham further teaches the rolled edge being bent more than 180 degrees towards the outer surface (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the perimeter and handles of the cooking device of Azpiazu to incorporate the rolled edge and girdle designs of Nottingham, combined with the rectangular retaining aperture and corresponding rectangular hand grip connection of Kessler for the same motivation as claim 16 above.
Regarding claim 18, Azpiazu, Nottingham and Kessler teach the cooking device according to claim 16 as set forth above. However, neither Azpiazu nor Kessler teach wherein the shaped perimetral region of the sheet metal plate defines straight contour sections connecting the ends of the curved contour sections, the curved contour sections being tangent to the straight contour sections.
Nottingham further teaches straight contour sections connecting, and being tangent to curved contour sections (Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the perimeter and handles of the cooking device of Azpiazu to incorporate the rolled edge and girdle designs of Nottingham, combined with the rectangular retaining aperture and corresponding rectangular hand grip connection of Kessler for the same motivation as claim 16 above.
Regarding claim 19, Azpiazu, Nottingham and Kessler teach the cooking device according to claim 16 as set forth above. Azpiazu further discloses wherein the cooking surface of the sheet metal plate has a central depressed cooking region having a flat bottom with parallel ridges (Fig. 4; Specification, page 3, para. 11: “the baking plate may be designed to incorporate or have parallel elongated ribs in the cooking area”).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiazu and Nottingham in view of Kessler, further in view of Bois (US 20090250473 A1).
Regarding claim 12, Azpiazu and Nottingham, in view of Kessler, teach the cooking device according to claim 11 as set forth above. However, neither Azpiazu nor Nottingham nor Kessler teach wherein the retaining protrusion comprises a retaining head connected to the covering section by a connection shank, wherein the retaining head is wider than the retaining aperture and the connecting shank is thinner than the retaining aperture.Bois, in the same field of endeavor (Abstract: “An insulated cooking utensil”), teaches a cooking utensil comprising a first pan and a second pan of corresponding shape to the first pan, which can be assembled together to form an insulating air chamber interposed between the pans (Claim 1). Bois further teaches a retaining head (Fig. 13: locking mechanism [60]) for selectively locking and unlocking the first and second pans together. The retaining head includes first and second latch structures rotatably attached to the respective handles of the second pan (Fig. 18: [38], [39]). The latch structures are manually rotatable between an unlocked position (Fig. 13), and a locked position (Fig. 14). The retaining head comprises a connection shank (Figs. 15: reduced diameter section [63]) that passes through a retaining aperture (Fig. 18: mounting hole [64]). Bois also teaches that this locking structure can be used to releasably secure the first and second pans together ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify handles of the cooking device of Azpiazu, Nottingham and Kessler, with the locking mechanism of Bois to provide a releasable way to secure the handles to the cooking plate. 
Regarding claim 20, Azpiazu and Nottingham, in view of Kessler, teach the cooking device according to claim 16 as set forth above. However, neither Azpiazu nor Nottingham nor Kessler teach wherein the retaining protrusion comprises a retaining head connected to the covering section by a connection shank, wherein the retaining head is wider than the retaining aperture and the connecting shank is thinner than the retaining aperture.Bois, teaches a cooking utensil comprising a first pan and a second pan of corresponding shape to the first pan, which can be assembled together to form an insulating air chamber interposed between the pans (Claim 1). Bois further teaches a retaining head (Fig. 13: locking mechanism [60]) for selectively locking and unlocking the first and second pans together. The retaining head includes first and second latch structures rotatably attached to the respective handles of the second pan (Fig. 18: [38], [39]). The latch structures are manually rotatable between an unlocked position (Fig. 13), and a locked position (Fig. 14). The retaining head comprises a connection shank (Figs. 15: reduced diameter section [63]) that passes through a retaining aperture (Fig. 18: mounting hole [64]). Bois also teaches that this locking structure can be used to releasably secure the first and second pans together ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify handles of the cooking device of Azpiazu, Nottingham and Kessler, with the locking mechanism of Bois to provide a releasable way to secure the handles to the cooking plate. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 4165                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761